internal_revenue_service number release date index number ----------------------------------------- ------------------------------------------------------------ ------------ -------------------------------------- ------------------------------ ------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b1 plr-131996-07 date january ------- ---------- ----------- ------------------------- ----------------------------------------- --------------------------------------------------- legend x country province date treaty year year dear ------------ this letter responds to a letter dated date submitted on behalf of x requesting a ruling under sec_301_9100-3 of the procedure and administration regulations that x be granted an extension of time to make an election to be classified as a corporation facts x a resident of country with which the united_states has an income_tax treaty was formed as a general_partnership under the laws of province country on date x was eligible to make an election to be treated as a corporation for federal tax purposes ------- plr-131996-07 effective date however form_8832 entity classification election was not timely filed x represents that it is engaged in a u s trade_or_business but that it does not have a u s permanent_establishment law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code sec_301_7701-3 provides that except as provided in sec_301_7701-3 unless the entity elects otherwise a foreign eligible_entity is-- a a partnership if it has two or more members and at least one member does not have limited_liability or b an association if all members have limited_liability or c disregarded as an entity separate from its owner if it has a single owner that does not have limited_liability sec_301_7701-3 provides that to elect to be classified other than as provided in sec_301_7701-3 an eligible_entity must file form_8832 with the designated service_center sec_301_7701-3 provides that an entity classification election must be filed on form_8832 and can be effective up to seventy-five days prior to the date the form is filed or up to twelve months after the date on which the form is filed sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make the election sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government plr-131996-07 conclusion based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days from the date of this letter to elect to be classified as an association_taxable_as_a_corporation for federal_income_tax purposes effective date the election should be made by filing form_8832 with the appropriate service_center a copy of this letter should be attached to the election because x is relying on a treaty-based return position x must also file form_8833 treaty-based return position disclosure under sec_6114 or sec_7701 attached to form 1120-f u s income_tax return of a foreign_corporation for each year during the period from year to year except as specifically set forth herein we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion as to the application of the treaty to x or its partners in particular whether x‘s income in the relevant taxable years would be exempt from tax under article vii of the treaty this ruling is directed only to the taxpayer requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s copy of this letter copy for sec_6110 purposes enclosures cc william p o’shea associate chief_counsel passthroughs special industries
